 



Exhibit 10.1
PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT is made this 13th day of December, 2006 (the
“Effective Date”) by and between Sutura, Inc., a Delaware corporation (the
“Company”), Whitebox Convertible Arbitrage Partners, L.P., a British Virgin
Islands limited partnership (“WCAP”), Whitebox Hedged High Yield Partners, L.P.,
a British Virgin Islands limited partnership (“WHHY”), Whitebox Intermarket
Partners, L.P., a British Virgin Islands limited partnership (“WIP’), Pandora
Select Partners, L.P., a British Virgin Islands limited partnership (“Pandora”
and, together with WCAP, WHHY and WIP, the “Partnerships”), Gary S. Kohler, a
Minnesota resident (“Kohler”) and Scot W. Malloy, a Minnesota resident (“Malloy”
and, together with the Partnerships and Kohler, the “Whitebox Parties” and each
a “Whitebox Party”) with reference to the following facts:
     A. In consideration of $238,500, $475,500, $595,500 and $190,500 each
(representing $1,500,000 in the aggregate), the Company proposes to issue to
Pandora, WHHY, WCAP and WIP, respectively, and each such Whitebox Party desires
to severally (and not jointly) purchase, a corresponding secured convertible
promissory note in the form attached as Exhibit A (each, a “Note” and together,
the “Notes”).
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
SECTION 1. AGREEMENT TO SELL AND PURCHASE
     1.1. Authorization of Transactions. On or prior to the closing of the
transactions contemplated in this Agreement (the “Closing”), the Company shall
have authorized the issuance and sale to the Partnerships of the Notes.
     1.2. Sale and Purchase at the Closing. Subject to the terms and conditions
hereof, at the Closing, the Company hereby agrees to issue and sell to each of
the Partnerships, and each of the Partnerships severally (and not jointly)
agrees to purchase from the Company, such Partnership’s respective Note for an
aggregate purchase price from all Partnerships of $1,500,000.
SECTION 2. CLOSING, DELIVERY AND PAYMENT
     2.1. Closing. The Closing shall take place at 10:00 a.m. on the Effective
Date at the offices of the Whitebox Parties, in Minneapolis, Minnesota, or at
such other time or place as the Company and Whitebox Parties may mutually agree
(the “Closing Date”). At the Closing, subject to the terms and conditions of
this Agreement, the Company and the Whitebox Parties will deliver the following
documents and instruments:

1



--------------------------------------------------------------------------------



 



     (a) Company’s Closing Deliveries.
     (i) Subject to the terms and conditions hereof, the Company will issue,
sell and deliver to each Partnership its respective Note, against payment by
each Partnership of its allocable portion of the $1,500,000 aggregate purchase
price by certified check or wire transfer of immediately available funds.
     (ii) The Company will execute and deliver to the Whitebox Parties the
Fourth Amended Registration Rights Agreement in the form of the attached
Exhibit B (the “Registration Rights Agreement”).
     (iii) The Company will execute and deliver to the Whitebox Parties the
Fourth Amended Security Agreement in the form attached as Exhibit C (the
“Security Agreement”).
     (iv) The Company will execute and deliver to the Whitebox Parties the
Fourth Amended Patent and Trademark Security Agreement in the form attached as
Exhibit D (the “Patent and Trademark Security Agreement”)
     (v) The Company will execute and/or deliver to the Whitebox Parties any
other agreement or document as reasonably requested by the Whitebox Parties to
consummate the transactions contemplated by this Agreement including all third
party consents required in connection with this Agreement.
     (b) Whitebox Parties’ Closing Deliveries. The Whitebox Parties will deliver
payment of the Purchase Price as follows:
     (i) The Partnerships will deliver the $1,500,000 aggregate purchase price
by certified check or wire transfer of immediately available funds as and for
payment of the Notes.
     (ii) The Whitebox Parties shall execute and deliver to the Company the
Registration Rights Agreement.
SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
     The Company hereby makes the following representations and warranties to
the Whitebox Parties as of the Closing Date.
     3.1. Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company’s only subsidiaries are (i) Sutura B.V.,
which is wholly-owned by the Company and which, in turn, owns all of the
outstanding capital stock of Sutura B.V. France SARL and Sutura GmbH; (ii)
Technology Visions, Inc., a California corporation, and (iii) HeartStitch, a
Delaware corporation (each a “Subsidiary” and, together, the “Subsidiaries”).

2



--------------------------------------------------------------------------------



 



The Company has all requisite corporate power and authority to own and operate
its properties and assets, to execute and deliver this Agreement, the
Registration Rights Agreement, The Security Agreement, the Patent and trademark
Security Agreement and the Notes (together, the “Transaction Documents”), to
issue and sell the Notes, to carry out the provisions of the Transaction
Documents, and to carry on its business as presently conducted and as presently
proposed to be conducted. The Company is duly qualified to do business and is in
good standing in each jurisdiction in which the nature of its activities and of
its properties (both owned and leased) makes such qualification necessary,
except for those jurisdictions in which failure to be so qualified would not
have a material adverse effect on the Company, or its business or properties,
taken as a whole.
     3.2. Capitalization. The authorized capital stock of the Company consists
of 500,000,000 shares of Common Stock, par value $0.001 per share, of which
253,824,796 shares are issued and outstanding as of September 30, 2006 and
2,000,000 shares of Preferred Stock, par value $0.001 per share, of which no
shares are issued and outstanding as of the date hereof. As of the Closing Date,
and except as disclosed on Schedule 3.2, the Company has no outstanding options,
warrants or other rights to acquire any capital stock, or securities convertible
or exchangeable for capital stock or for securities themselves convertible or
exchangeable for capital stock (together, “Convertible Securities”). As of the
Closing Date, and except as disclosed on Schedule 3.2, the Company has no
agreement or commitment to sell or issue any shares of capital stock or
Convertible Securities. All issued and outstanding shares of the Company’s
capital stock (i) have been duly authorized and validly issued, (ii) are fully
paid and nonassessable, (iii) are free from any preemptive and cumulative voting
rights and (iv) were issued pursuant to valid exemptions under federal and state
securities laws. As of the Closing Date, and except as disclosed on Schedule
3.2, there are no outstanding rights of first refusal or proxy or shareholder
agreements of any kind relating to any of the Company’s securities to which the
Company or any of its executive officers and directors is a party or as to which
the Company otherwise has knowledge of. The Shares and the Warrant Shares (when,
if and upon exercise of the Warrants) when issued, sold and delivered in
accordance with the terms of this Agreement, will be validly issued, fully paid,
nonassessable and free of any liens or encumbrances, other than restrictions on
transfer under applicable federal and state securities laws.
     3.3. Authorization; Binding Obligations. All corporate action on the part
of the Company, its officers, directors and shareholders necessary for the
authorization of the Transaction Documents and the performance of all
obligations of the Company under this Agreement at the Closing, has been taken
or will be taken prior to the Closing. The Transaction Documents, when executed
and delivered, will be valid and binding obligations of the Company enforceable
in accordance with their terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) to the extent that the enforceability of the
indemnification provisions of the Registration Rights Agreement may be limited
by applicable laws. The sale of the Shares, Warrants and Warrant Shares is not
subject to any preemptive rights or rights of first refusal.

3



--------------------------------------------------------------------------------



 



     3.4. Financial Statements. The Company’s unaudited consolidated balance
sheet, and the statements of operations, cash flow and stockholders’ deficit for
the three month period ending September 30, 2006, and the audited consolidated
statements of operations, cash flows and stockholders’ deficit of the Company
for the years ended December 31, 2005 and 2004 (all of the foregoing together,
the “Financial Statements”) fairly present in all material respects the
consolidated financial condition, operating results and cash flow of the Company
as of the respective dates and for the respective periods covered thereby. The
Financial Statements have been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis (except as may be indicated in the notes thereto). For purposes hereof,
“Latest Statement Date” means September 30, 2006, and “Latest Financial
Statements” means the audited financial statements of the Company at and for the
year ended December 31, 2005.
     3.5. Liabilities. The Company (i) has no material liabilities and (ii) to
the best of its knowledge, has no material contingent liabilities, in each case
not otherwise disclosed in the Latest Financial Statements or on Schedule 3.6,
except (A) current liabilities incurred in the ordinary course of business
subsequent to the Latest Statement Date and (B) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
GAAP to be reflected in the Latest Financial Statements, which, in both cases
have not had, either in any individual case or in the aggregate, a material
adverse effect on the Company, or its business or properties, taken as a whole.
     3.6. Certain Agreements and Actions. Except as disclosed in the Financial
Statements or on Schedule 3.6, the Company has not (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock during the periods covered by the Financial
Statements or since the Latest Statement Date, (ii) since the Latest Statement
Date, incurred any indebtedness for money borrowed or any other material
liabilities out of the ordinary course of business, (iii) except as set forth in
Schedule 3.6, made any loans or advances to any person, other than ordinary
advances for travel or entertainment expenses or (iv) sold, exchanged or
otherwise disposed of any of its assets or rights, other than in the ordinary
course of business.
     3.7. Obligations of or to Related Parties. Except as disclosed on
Schedule 3.7, there are no obligations of the Company to officers, directors or
key employees of the Company or, to the Company’s knowledge, to any members of
their immediate families or other affiliates, other than (i) for accrued
salaries, (ii) reimbursement for expenses reasonably incurred on behalf of the
Company and (iii) for other employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company). Except as disclosed on
Schedule 3.7, to the Company’s knowledge, none of the officers, directors or key
employees of the Company or, to the Company’s knowledge, any members of their
immediate families or other affiliates, are indebted to the Company or have any
direct or indirect ownership interest in any firm, corporation or other entity
with which the Company is affiliated or with which the Company has a business
relationship, or any firm, corporation or other entity that competes with the
Company, except that such officers, directors, employees and members of their
immediate families may own securities (with beneficial ownership not exceeding
2%) in publicly-traded companies that

4



--------------------------------------------------------------------------------



 



compete with the Company. Except as disclosed on Schedule 3.7, no officer,
director or key employee of the Company, or, to the Company’s knowledge, any
member of their immediate families or other affiliates, is, directly or
indirectly, interested in or a party to any material contract with the Company.
Except as disclosed on Schedule 3.7 or in the Financial Statements, the Company
is not a guarantor or indemnitor of any indebtedness of any other person, firm
or corporation.
     3.8. Changes. Since the Latest Statement Date, and except as disclosed on
Schedule 3.8, there has not been, to the Company’s knowledge, any event or
condition of any character that, either individually or cumulatively, has
materially and adversely affected the business, assets, liabilities, financial
condition, operations or prospects of the Company.
     3.9. Title to Properties and Assets; Liens. Except as set forth on
Schedule 3.9, the Company has good and marketable title to its properties and
assets, including the properties and assets reflected in the Latest Financial
Statements, in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than (i) those resulting from taxes that have not
yet become delinquent, (ii) liens and encumbrances that do not materially
detract from the value of the property subject thereto or materially impair the
operations of the Company and (iii) those that have otherwise arisen in the
ordinary course of business. With respect to the property and assets it leases,
the Company is in compliance with such leases in all material respects and, to
the Company’s knowledge, holds a valid leasehold interest free of any liens,
claims or encumbrances. All facilities, machinery, equipment, fixtures and other
properties owned, leased or used by the Company which are reasonably necessary
to the Company’s conduct of its business are in good operating condition and
repair and are reasonably fit and usable for the purposes for which they are
being used, reasonable wear and tear excepted.
     3.10. Patents and Trademarks. Schedule 3.10 contains a listing of all U.S.
and foreign patents and patent applications, and U.S. and foreign trademarks and
service marks and applications therefor, owned by, assigned to or licensed to
the Company. Except as set forth on Schedule 3.10, the Company owns or has a
valid right to use all patents, trademarks, service marks, trade names,
copyrights, trade secrets, information and other proprietary rights and
processes necessary for its business as now conducted and as proposed to be
conducted, without any known infringement of the rights of others. The Company
is not aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with their duties to the Company or that would
conflict with the Company’s business as now conducted or proposed to be
conducted. None of the execution or delivery of, or the performance of the
transactions contemplated by, the Transaction Documents, the carrying on of the
Company’s business by the employees of the Company nor the conduct of the
Company’s business as currently conducted or proposed to be conducted will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any employee is now obligated. The Company does not believe it is or will be
necessary to utilize any inventions, trade secrets or proprietary information of
any of its employees made prior to their employment by the Company, except for
inventions, trade secrets or proprietary information that have been exclusively
assigned to the Company.

5



--------------------------------------------------------------------------------



 



     Without limiting the generality of the above, neither of Cardio Medical
Solutions, Inc. or Nobles LAI Engineering Inc., nor any other entity owned or
controlled by officers, directors or key employees of the Company, own or
control any inventions, trade secrets or proprietary information necessary for
or desirable to the Company in connection with and directly related to its
business as now conducted or proposed to be conducted.
     Except as set forth in Schedule 3.10, (i) each of the Company’s employees
have executed agreements of confidentiality and non-disclosure as to the
Company’s confidential information, including its intellectual property and
trade secrets, and (ii) each of the Company’s employees has agreed to assign to
the Company any and all significant conceptions and ideas for inventions,
improvements and valuable discoveries, whether patentable or not, which are
conceived or made by such employees, solely or jointly with another, during the
period of employment, and which are directly related to the business or
activities of the Company and which the employee conceives as a result of the
employee’s employment by the Company (other than inventions for which no
equipment, supplies, facility or trade secret information of the Company was
used and which was developed entirely on the employee’s own time and (1) which
does not relate (a) directly to the business of the Company or (b) to the
Company’s actual or demonstrably anticipated research or development or
(2) which does not result from any work performed by the employee for the
Company).
     3.11. Compliance with Other Instruments. Except as disclosed on
Schedule 3.11, the Company is not in violation or default of any term of its
Certificate of Incorporation or Bylaws, or in any material respect of any
mortgage, indenture, contract, agreement, instrument or contract to which it is
party or by which it is bound or of any judgment, decree, order, writ or, to its
knowledge, any statute, rule or regulation applicable to the Company that would
materially and adversely affect the business, assets, liabilities, financial
condition, operations or prospects of the Company. The execution and delivery
of, and the performance of and compliance with the transactions contemplated by,
the Transaction Documents, and the issuance and sale of the Shares, the Warrants
and the Warrant Shares, will not, with or without the passage of time or giving
of notice, result in any such material violation, or be in conflict with or
constitute a default under any such term, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties, except
for such results that would not materially and adversely affect the business,
assets, liabilities, financial condition, operations or prospects of the
Company. The Company is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to materially and adversely affect the business,
assets, liabilities, financial condition, operations or prospects of the
Company.
     3.12. Litigation. There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened against the Company
that questions the validity of this Agreement or the other Transaction Documents
or the right of the Company to enter into any of such agreements, or to
consummate the transactions contemplated hereby or thereby. Except

6



--------------------------------------------------------------------------------



 



as disclosed in the Financial Statements or on Schedule 3.12, there is no
action, suit, proceeding or investigation or, to the Company’s knowledge,
currently threatened against the Company that might result, either individually
or in the aggregate, in any material adverse change in the assets, condition,
affairs or prospects of the Company, financial or otherwise, or any change in
the current equity ownership of the Company. The foregoing includes, without
limitation, actions pending or threatened involving the prior employment of any
of the employees of the Company, their use in connection with the Company’s
business of any information or techniques allegedly proprietary to any of their
former employers or their obligations under any agreements with prior employers.
The Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.
     3.13. Tax Returns and Payments. The Company has filed all tax returns
(federal, state and local) required to be filed by it. All taxes shown to be due
and payable on such returns, any assessments imposed, and, to the Company’s
knowledge, all other taxes due and payable by the Company on or before the
Closing have been paid or will be paid prior to the time they become delinquent.
The Company has not been advised (i) that any of its returns, federal, state or
other, have been or are being audited as of the date hereof or (ii) of any
deficiency in assessment or proposed judgment to its federal, state or other
taxes. The Company has no knowledge of any liability of any tax to be imposed
upon the properties or assets of the Company as of the date of this Agreement
that is not adequately provided for.
     3.14. Employees. The Company has no collective bargaining agreements with
any of its employees. The Company is not aware of any labor union organizing
activity relating to its employees. Except as set forth on Schedule 3.14, no
employee has any agreement or contract, written or verbal, regarding his
employment. Except as disclosed on Schedule 3.14, the Company is not a party to
or bound by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing or defined benefit plan,
retirement agreement or other employee compensation plan or agreement. To the
Company’s actual knowledge, no employee of the Company, nor any consultant with
whom the Company has contracted, is in violation of any material term of any
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Company because of the nature of the business to be conducted by the
Company; and, to the Company’s knowledge, the continued employment by the
Company of its present employees, and the performance of the Company’s contracts
with its independent contractors, will not result in any such violation. The
Company has not received any written or oral notice alleging that any such
violation has occurred. Except as disclosed on Schedule 3.14, no employee of the
Company has been granted the right to continued employment by the Company or to
any material compensation following termination of employment with the Company.
The Company is not aware that any officer or key employee, or that any group of
key employees, intends to terminate their employment with the Company, nor does
the Company have a present intention to terminate the employment of any officer,
key employee or group of key employees.
     3.15. Compliance with Laws; Permits; Company Medical Devices. Except as
disclosed on Schedule 3.15, the Company is not in violation of any applicable
statute, rule, regulation, order or restriction of any domestic or foreign
government or any instrumentality or

7



--------------------------------------------------------------------------------



 



agency thereof in respect of the conduct of its business or the ownership of its
properties that would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of the Company. No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of, and the performance of
the transactions contemplated by, the Transaction Documents or the sale and
issuance of the Shares, Warrants and Warrant Shares, except such as has been
duly and validly obtained or filed, or with respect to any filings that must be
made after the Closing, as will be filed in a timely manner. The Company has all
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which could
materially and adversely affect the business, properties, prospects or financial
condition of the Company and the Company believes it can obtain any similar
authority for the conduct of its business as now conducted or planned to be
conducted.
     With respect to the Company’s marketing and sale of minimally invasive
vessel closure devices for surgical applications (which the Company represents
are the only products that the Company manufactures, markets or sells):

  (i)   The Company has received 510(k) clearance from the U.S. Food & Drug
Administration (the “FDA”) to sell its F8 & F6 SuperStitch® devices, including
its Next Generation versions (together, the “Company Medical Devices”) in the
United States;     (ii)   The Company has obtained permission from its notified
body to place the CE mark on the Company Medical Devices so as to permit their
sale in European Union countries;     (iii)   The Company’s 510(k) clearance and
CE mark for the Company Medical Devices are in full force and effect and the
Company has not received and anticipates no warning letter or other notice of,
and is unaware of any basis for, revocation, limitation or modification of such
510(k) clearance or CE marking; and     (iv)   The Company manufactures the
Company Medical Devices in compliance with FDA quality system regulations and
the EU Medical Device Directive and is otherwise in compliance with all
applicable FDA rules and regulations and EU directives (including the Medical
Device Directive) relating to the manufacture, marketing and sale of the Company
Medical Devices, including with respect to reporting of any device failures or
adverse reactions, except where such failure to comply would not materially and
adversely affect the ability of the Company to sell the Company’s Medical
Devices in each EU country.

     With respect to any human clinical investigation of new or proposed medical
devices by the Company, or modifications to the Company Medical Devices, the
Company is conducting each such investigation in material compliance with
applicable rules and regulations, including by obtaining any required
Investigational Device Exemption or Institutional Review Board approvals.

8



--------------------------------------------------------------------------------



 



     3.16. Environmental and Safety Laws. The Company is not in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety, where such violation would have a material
adverse effect on the Company, and to the Company’s knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. Without limiting the foregoing:

  (i)   with respect to any real property owned, leased or otherwise utilized by
the Company (“Real Property”), the Company is not or has not in the past been in
violation of any Hazardous Substance Law which violation could reasonably be
expected to result in a material liability to the Company or its properties and
assets;     (ii)   neither the Company nor, to the knowledge of the Company, any
third party has used, released, generated, manufactured, produced or stored, in,
on, under, or about any Real Property, or transported thereto or therefrom, any
Hazardous Substances that could reasonably be expected to result in a material
liability to the Company under any Hazardous Substance Law;     (iii)   to the
knowledge of the Company, there are no underground tanks, whether operative or
temporarily or permanently closed, located on any Real Property that could
reasonably be expected to result in a material liability to the Company under
any Hazardous Substance Law;     (iv)   there are no Hazardous Substances used,
stored or present at, or on, or to the knowledge of the Company that could
reasonably be expected to migrate onto any Real Property, except in compliance
with Hazardous Substance Laws; and     (v)   to the knowledge of the Company,
there neither is nor has been any condition, circumstance, action, activity or
event that could reasonably be expected to be a material violation by the
Company of any Hazardous Substance Law, or to result in liability to the Company
under any Hazardous Substance Law.

     For purposes hereof, “Hazardous Substances” means (statutory acronyms and
abbreviations having the meaning given them in the definition below of
“Hazardous Substances Laws”) substances defined as “hazardous substances,”
“pollutants” or “contaminants” in Section 101 of the CERCLA; those substances
defined as “hazardous waste,” “hazardous materials” or “regulated substances” by
the RCRA; those substances designated as a “hazardous substance” pursuant to
Section 311 of the CWA; those substances defined as “hazardous materials” in
Section 103 of the HMTA; those substances regulated as a hazardous chemical
substance or mixture or as an imminently hazardous chemical substance or mixture
pursuant to Sections 6 or 7 of the TSCA; those substances defined as
“contaminants” by Section 1401 of the SDWA, if present in excess of permissible
levels; those substances regulated by the Oil Pollution Act; those substances
defined as a pesticide pursuant to Section 2(u) of the FIFRA; those substances
defined as a source, special nuclear or by-product material by Section 11 of the
AEA; those substances defined as “residual radioactive material” by Section 101
of the UMTRCA; those substances defined as “toxic materials” or “harmful
physical agents” pursuant

9



--------------------------------------------------------------------------------



 



to Section 6 of the OSHA; those substances defined as hazardous wastes in 40
C.F.R. Part 261.3; those substances defined as hazardous waste constituents in
40 C.F.R. Part 260.10, specifically including Appendix VII and VIII of Subpart D
of 40 C.F.R. Part 261; those substances designated as hazardous substances in 40
C.F.R. Parts 116.4 and 302.4; those substances defined as hazardous substances
or hazardous materials in 49 C.F.R. Part 171.8; those substances regulated as
hazardous materials, hazardous substances, or toxic substances in 40 C.F.R.
Part 1910; any chemical, material, toxin, pollutant, or waste regulated by or in
any other Hazardous Substances Laws; and in the regulations adopted and
publications promulgated pursuant to said laws, whether or not such regulations
or publications are specifically referenced herein.
     “Hazardous Substances Law” means any of:

  (i)   the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”);     (ii)  
the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.) (“Clean
Water Act” or “CWA”);     (iii)   the Resource Conservation and Recovery Act (42
U.S.C. Section 6901 et seq.) (“RCRA”);     (iv)   the Atomic Energy Act of 1954
(42 U.S.C. Section 2011 et seq.) (“AEA”);     (v)   the Clean Air Act (42 U.S.C.
Section 7401 et seq.) (“CAA”);     (vi)   the Emergency Planning and Community
Right to Know Act (42 U.S.C. Section 11001 et seq.) (“EPCRA”);     (vii)   the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Section 136 et
seq.) (“FIFRA”);     (viii)   the Oil Pollution Act of 1990 (33 U.S.C.A.
Section 2701 et seq.);     (ix)   the Safe Drinking Water Act (42 U.S.C.
Sections 300f et seq.) (“SDWA”);     (x)   the Surface Mining Control and
Reclamation Act of 1974 (30 U.S.C. Sections 1201 et seq.) (“SMCRA”);     (xi)  
the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.) (“TSCA”);    
(xii)   the Hazardous Materials Transportation Act (49 U.S.C. Section 5101 et
seq.) (“HMTA”);     (xiii)   the Uranium Mill Tailings Radiation Control Act of
1978 (42 U.S.C. Section 7901 et seq.) (“UMTRCA”);

10



--------------------------------------------------------------------------------



 



  (xiv)   the Occupational Safety and Health Act (29 U.S.C. Section 651 et seq.)
(“OSHA”); and     (xv)   all other federal, state and local governmental rules
which govern Hazardous Substances, and the regulations adopted and publications
promulgated pursuant to all such foregoing laws.

     3.17. Offering Valid. Assuming the accuracy of the representations and
warranties of the Whitebox Parties contained in Section 4, the offer, sale and
issuance of the Shares, Warrants and Warrant Shares will be exempt from the
registration requirements of the Securities Act of 1933 (as amended) (the
“Securities Act”) and will have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of the State of Minnesota.
     3.18. Full Disclosure. None of the Transaction Documents contains any
untrue statement of a material fact nor, to the Company’s knowledge and belief,
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading.
     3.19. Insurance. The Company has fire and casualty insurance policies with
coverage customary for companies similarly situated to the Company. The
Company’s coverage for product liability is described on Schedule 3.19.
     3.20. Foreign Corrupt Practices. Neither the Company, nor to the knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
     3.21. Brokers or Finders. Except as set forth in Schedule 3.21, the Company
has not incurred nor will incur, directly or indirectly, any liability for any
brokerage or finders’ fees or agent’s commissions or any similar charges
(whether payable in cash, in equity securities or by a combination thereof) in
connection with this Agreement or any transaction contemplated hereby.
     3.22 SEC Reports. Except as set forth in Schedule 3.22, the Company has
filed all reports, forms or other information required to be filed by it under
the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) for the twelve months preceding the date hereof or such shorter
period as the Company has been required by law to file such reports, forms or
other information (the foregoing materials being collectively referred to herein
as the “SEC Reports”) on a timely basis or has timely filed a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of

11



--------------------------------------------------------------------------------



 



the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made not
misleading.
     3.23 Investment Company Act. The Company is not, and will not use the net
proceeds from the sale of the Shares, Warrants and Warrant Shares in a manner so
as to become, an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended
     3.24 No Manipulation of Stock. Neither the Company, nor any of its
governors, officers or controlling persons, has taken or will, in violation of
applicable law, take, any action designed to or that might reasonably be
expected to cause or result in, or which has constituted, stabilization or
manipulation of the price of the Company’s Common Stock to facilitate the sale
or resale of the securities issued or issuable in connection with the
transactions contemplated under this Agreement.
     3.25 Registration Rights. Except as disclosed on Schedule 3.25 or required
pursuant to the Registration Rights Agreement, the Company is presently not
under any obligation, and has not granted any rights, to register (as defined in
the Registration Rights Agreement) any of the Company’s presently outstanding
securities or any of its securities that may hereafter be issued.
     3.26 Press Releases. The press releases disseminated by the Company during
the twelve months preceding the date of this Agreement do not individually or
taken as a whole contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading.
     3.27 Material Changes. Since the date of the Latest Financial Statements,
except as specifically disclosed in the SEC Reports, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a material and adverse effect on the results of
operations, assets, prospects, business or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities (not to exceed
$100,000) not required to be reflected in the Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting or the
identity of its auditors, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities, except pursuant
to existing Company stock option plans and consistent with past practice. The
Company does not have pending before the Commission any request for confidential
treatment of information.

12



--------------------------------------------------------------------------------



 



     3.28 Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted. The issuance and sale of the Shares and Warrants
under the Transaction Documents does not contravene the rules and regulations of
the Trading Market on which the Common Stock is currently listed or quoted, and
no approval of the shareholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the Securities contemplated by the
Transaction Documents. A “Trading Market” is the New York Stock Exchange, the
American Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market
or OTC Bulletin Board.
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE WHITEBOX PARTIES
     The Whitebox Parties hereby represent and warrant to the Company as of the
Closing Date, and agree, as follows:
     4.1. Authorization. The Whitebox Parties have full power and authority to
enter into this Agreement and each of the Transaction Documents, and each such
agreement, when executed and delivered by such Whitebox Parties, will constitute
the valid and binding obligation of the Whitebox Parties enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
     4.2. Investment Representations. The Whitebox Parties understand that
neither the offer nor the sale of the Shares, the Warrants or the Warrant Shares
has been registered under the Securities Act. The Whitebox Parties also
understands that the Shares, Warrants and Warrant Shares are being offered and
sold pursuant to an exemption from registration contained in the Securities Act
based in part upon the Whitebox Parties’ representations contained in the
Agreement. The Whitebox Parties hereby represent and warrant as follows:
     (a) Whitebox Parties Bears Economic Risk. The Whitebox Parties has
substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests. The Whitebox Parties must bear
the economic risk of this investment indefinitely unless the Shares and Warrant
Shares are registered pursuant to the Securities Act, or an exemption from
registration is available. The Whitebox Parties have no present intention of
selling or otherwise transferring the Shares, the Warrants or the Warrant
Shares, or any interest therein. The Whitebox Parties also understand that there
is no assurance that any exemption from registration under the Securities Act
will be available and that, even if available, such exemption may not allow the

13



--------------------------------------------------------------------------------



 



Whitebox Parties to transfer all or any portion of the Shares, Warrants or
Warrant Shares under the circumstances, in the amounts or at the times the
Whitebox Parties might propose.
     (b) Acquisition for Own Account. The Whitebox Parties are acquiring the
Shares, the Warrants and the Warrant Shares for their own account for investment
only, and not with a view towards its public distribution.
     (c) Whitebox Parties Can Protect Its Interest. The Whitebox Parties
represent that by reason of its, or of its management’s, business or financial
experience, the Whitebox Parties have the capacity to protect their own
interests in connection with the transactions contemplated in this Agreement.
Further, the Whitebox Parties are aware of no publication of any advertisement
in connection with the transactions contemplated in the Agreement.
     (d) Accredited Investor. The Whitebox Parties represents that each is an
accredited investor within the meaning of Rule 501 of Regulation D of the
Securities Act.
     (e) Residence. The Whitebox Parties represent that the Partnerships are
each organized under the laws of the British Virgin Islands and that the
principal place of business of each Partnership is located in the State of
Minnesota. The Whitebox Parties further represent that Kohler and Malloy are
Minnesota residents.
     (f) Rule 144. The Whitebox Parties acknowledge and agree that the Shares,
Warrants and Warrant Shares must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. The Whitebox Parties have been advised or are aware
of the provisions of Rule 144 promulgated under the Securities Act, which
permits limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things: the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sale being through an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as such term is
defined under the Exchange Act) and the number of shares being sold during any
three-month period not exceeding specified limitations.
     (g) Disclosure of Information. The Whitebox Parties believes they have
received all the information it considers necessary or appropriate for deciding
whether to purchase the securities of the Company contemplated by this
Agreement. The Whitebox Parties further represents that they have had an
opportunity to ask questions and receive answers from the Company regarding the
securities being issued by the Company pursuant to this Agreement and Company’s
business, properties, prospects and financial condition.
     4.3. Transfer Restrictions. The Whitebox Parties acknowledge and agree that
the Shares and the Warrants are subject to restrictions on transfer and will
bear restrictive legends.

14



--------------------------------------------------------------------------------



 



SECTION 5. CONDITIONS FOR CLOSING
     5.1. Conditions for the Company to Satisfy for the Closing. The obligation
of the Whitebox Parties to purchase the Shares and Warrants as contemplated by
this Agreement is subject to satisfaction of the following contingencies at or
prior to the Closing:
     (a) The Company shall have obtained all third party consents required in
connection with this Agreement.
     (b) The Company shall have delivered the agreements, documents and
instruments described in Section 2.1(a) of this Agreement.
     (c) The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.
SECTION 6. OTHER AGREEMENTS
     The Company covenants and agrees to the following (as to which the failure
to comply shall constitute an event of default under this Agreement):
     6.1 Limitation on Use of Proceeds. The Company will not use any portion of
the net proceeds from the sale of the Notes to pay all or any part of the unpaid
wages, bonuses or other cash compensation due for services rendered to the
Company prior to calendar year 2006 to any current or former employee of the
Company.
     6.2 Internal Accounting Controls. The Company shall maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
     6.3. SEC Reporting. The Company shall (a) timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company pursuant to the Exchange Act; and
(b) maintain disclosure controls and procedures (as defined in Exchange Act
Rules 13a — 15(e) and 15(d) — 15(e)) that are designed to ensure that material
information relating to the Company is made known to the certifying officers by
others within the Company, particularly during the period in which the Company’s
Form 10-KSB or Form 10-QSB, as the case may be, is being prepared.
     6.4 Option for Future Investment. On or before March 31, 2006, the
Partnerships shall have the right and option, in their sole and absolute
discretion, to close the purchase of an additional $1,500,000 aggregate amount
of additional senior secured convertible notes upon the identical terms and
conditions as the Notes sold on the date hereof (the

15



--------------------------------------------------------------------------------



 



“Additional Notes”). The Additional Notes shall be in the form of Exhibit A
hereto, shall be allocated amongst the Partnerships as instructed by the
Partnerships, and the representations, warranties and covenants of the parties
hereto shall apply to the Additional Notes as if such Additional Notes were sold
on the date hereof.
SECTION 7. MISCELLANEOUS
     7.1. Governing Law. This Agreement shall be governed by the internal laws
of the State of Minnesota as such laws are applied to agreements between
Minnesota residents entered into and performed entirely in Minnesota.
     7.2. Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive any investigation made by the parties and
the closing of the transactions contemplated hereby. All statements as to
factual matters contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant hereto in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Company hereunder solely as of the date of such certificate or instrument.
     7.3. Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each person who shall be
a holder of the Shares, the Warrants and the Warrant Shares from time to time.
     7.4. Entire Agreement. The Transaction Documents and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and no party
shall be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein and
therein.
     7.5. Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
     7.6. Amendment and Waiver. This Agreement may be amended or modified, and
any provision hereunder may be waived, only upon the written consent of the
Company and the Whitebox Parties.
     7.7. Notices. All notices, requests, consents, and other communications
hereunder shall be in writing and shall be deemed effectively given and received
when delivered in person or by national overnight courier service or by
certified or registered mail, return receipt requested, or by telecopier,
addressed as follows:

16



--------------------------------------------------------------------------------



 



  (a)   if to the Company, at

Sutura, Inc.
17080 Newhope Street
Fountain Valley, California 92708
Attention: David Teckman, President and Chief Executive Officer
Facsimile: (714) 427-6354
with a copy to:
Babcock & Associates
600 Anton Boulevard, 11th Floor
Costa Mesa, California 92626
Attention: Richard J. Babcock, Esq.
Facsimile: (714) 371-4492

  (b)   if to the Whitebox Parties, at

Whitebox Advisors, LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attention: Jonathan Wood, Chief Financial Officer
Facsimile: (612) 253-6151
     7.8. Indemnification by the Company. The Company agrees to indemnify and
hold the Whitebox Parties, its affiliates and the directors, officers, managers,
employees and agents of each of the foregoing (each, a “Whitebox Party”)
harmless against any and all claims, losses, liabilities, obligations, damages,
judgments, costs or expenses (including reasonable legal fees and costs) that
any such Whitebox Party may suffer, sustain or become subject to as a result of,
or in connection with, or in any way related to or by reason of (a) any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any of the Transaction Documents;
or (b) the execution, delivery or performance of any of the Transaction
Documents or any transaction contemplated by any of the Transaction Documents.
     7.9. Expenses. The Company agrees to pay or reimburse the Whitebox Parties
for its reasonable legal fees and expenses that they may incur after the date
hereof in connection with the granting of any waiver with respect to, the
modification of any of the terms or provisions of, or the enforcement of any of
the Transaction Documents.
     7.10. Titles and Subtitles. The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.
     7.11. Counterparts. This Agreement may be delivered via facsimile or other
means of electronic communication, and may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
executed and delivered as of the date first written above.

            SUTURA, INC.
      By           David Teckman        President and Chief Executive Officer   
    PANDORA SELECT PARTNERS, L.P.
      By           Name          Its          WHITEBOX HEDGED HIGH YIELD
PARTNERS, L.P.
      By           Name          Its          WHITEBOX CONVERTIBLE ARBITRAGE
PARTNERS, L.P.
      By           Name          Its          WHITEBOX INTERMARKET PARTNERS,
L.P.
      By           Name          Its                      GARY S. KOHLER       
                  SCOT W. MALLOY             

18